TRUAX, J.
On the 1st day of December, 1903, the plaintiff wrote to the defendant: “We understand that you require a new set of grate bars, and, if you desire us to supply same, kindly send us an order by return mail, and we will have them come forward. It would be advisable for you to have a set of these bars on hand at all times. Do you want us to put the rear section in your boiler? If so, kindly send us order, and we will give same prompt attention.” On the 5th day of December, 1903, the defendant wrote as follows to the plaintiff: "“Install in the boiler at 66 & 68 East Fourth street four new grate bars and also put in rear section. Do this at once and charge the same to my account.” It is contended by the defendant that the words, “Do this at once and charge the same to my account,” were written after he had signed the order, and that they were not in the original order. An inspection of the paper shows that they were written before the defendant signed the paper and that they were not a forgery, as claimed by the defendant. The claim on the trial was that the plaintiff was to do the work at its own expense. This claim is disproved by the fact that the defendant in writing promised to pay for the work. The judgment appealed from is reversed, and a new trial ordered, with costs to the appellant to abide the event.
All concur.